Citation Nr: 0523305	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  01-03 884	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for generative 
disc disease of the lumbar spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease with retrolisthesis at C3-4 and headaches, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
FINDINGS OF FACT

1.	The veteran served on active duty from April 1977 to 
July 1998.

2.	On July 1, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.

                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


